 1                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                               THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                    CASE NO. 19-00935-MCF7
 4   LUIS MANUEL SERRANO PERDIGON              Chapter 7
     CARMEN VIRGEN RIVERA CRUZ
 5

 6
     xx-xx-8358
 7   xx-xx-9135
                   Debtor(s)                        FILED & ENTERED ON MAY/15/2019
 8

 9
                                            ORDER
10
          The Motion for Relief from Stay filed by BOSCO IX OVERSEAS LLC BY FRANKLIN
11
     CREDIT MANAGEMENT CORPORATION (docket #27) is denied without prejudice for
12
     failure to comply with LBR 4001-(c).
13
          IT IS SO ORDERED.
14
          In San Juan, Puerto Rico, this 15 day of May, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
